                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA
In the Matter of:
Lynette M. Pashia,                                                    Case No. 17−02207−lmj13
                          Debtor(s)
                               November 20, 2019 Courtroom Hearing on:
                                    Trustee Motion to Dismiss (#82)

Court Reporter:   Sonya M. Wright − Susan Frye Court Reporting
Appearances:      Deanna R. Bachman, Attorney for Chapter 13 Trustee
                  Samuel Z. Marks, Attorney for Debtor(s)

                                                 ORDER
                               (date entered on docket: November 21, 2019)
It is hereby ORDERED that:

  The motion is granted and the case is dismissed. Today's record shall constitute the Court's findings
  and conclusions pursuant to Rules 7052 and 9014 of the Federal Rules of Bankruptcy
  Procedure. Service of this order on all parties in interest and the United States Trustee shall satisfy
  Rule 2002(f)(2) and (k) of the Federal Rules of Bankruptcy Procedure.

  The motion is granted and the case is dismissed. 11 U.S.C. section 109(g)(1), preventing debtor(s)
  from seeking relief under title 11 of the United States Code for 180 days, applies. Today's record shall
  constitute the Court's findings and conclusions pursuant to Rules 7052 and 9014 of the Federal Rules
  of Bankruptcy Procedure. Service of this order on all parties in interest and the United States Trustee
  shall satisfy Rule 2002(f)(2) and (k) of the Federal Rules of Bankruptcy Procedure.

  The motion is denied. Today's record shall constitute the Court's findings and conclusions pursuant to
  Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure.

  The controversy is deemed moot because the trustee verbally withdrew the motion at the time of the
  hearing.

  The debtor(s) shall bring the arrearage in plan payments current by or the case shall be dismissed
  without further notice and hearing upon the trustee filing an affidavit of noncompliance.

  The debtor(s) shall file    a notice of conversion or a modified plan / motion to modify plan after
  confirmation by or the case shall be dismissed without further notice and hearing upon the trustee
  filing an affidavit of noncompliance.

  The debtor(s) shall:
    provide the trustee with the requested     income information       expense information      domestic
  support obligation information   tax returns   tax refunds by .
    file amended Schedule(s) by .
    file an objection to Proof of Claim by .

  The matter is continued for further hearing on at in Courtroom 2, U.S. Courthouse Annex, 110 East
  Court Avenue, Des Moines, Iowa.

  The parties shall submit a consent order by . The attorney for the debtor(s) shall prepare the order.

                                                                      /s/ Lee M. Jackwig

                                                                      U.S. BANKRUPTCY JUDGE
Parties receiving this order from the Clerk of Court:
Everyone in this Chapter Case
